Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on 5/5/2022 is acknowledged.  The traversal is on the ground(s) that all claimed inventions should be examined together because the inventions are not independent and distinct but are similar such that there would be no undue burden on the Examiner to examine all claimed inventions.  This is not found persuasive because the device/apparatus is independent and distinct from the method because the device/apparatus can be used in a different process to effect printed art or printed products.   Respectfully, there would be an undue burden placed on the Examiner to examine all claimed inventions because the Examiner truly is substantially limited in examination time.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Acknowledgement is made of the substitute specification filed 10/22/2020 which has been entered/accepted.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, line 5, Applicants recite “wide guide portions” and it is unclear what is meant by the relative term “wide”?  It is suggested that “wide” be changed to --wider--.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 6, the wherein clause reciting that “the guide portion has passed between the coating die and substrate, the guide portion moves between the coating die and the substrate again” would effect a process limitation because there is no further structure required.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
transfer unit in claim 1
guide portion in claims 1 and 6-10 
wide guide portion in claim 3
cleaning unit in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The transfer unit invokes the provisions of 35 U.S.C. 112(f) and this unit has been interpreted to be a first roller (410) and second roller (420) in accordance with the disclosure (see clean spec of 16 total pages, see pg. 9, lines 9-10) or any art recognized equivalent structure to transfer a substrate.

The guide portion invokes the provisions of 35 U.S.C. 112(f) and this guide portion (510) has been interpreted to be a film or surface that does not absorb electrode active material wherein the guide portion can include at least one of polyimide, polypropylene, polysulfone, polyethylene, a copper, or aluminum in accordance with the disclosure (see clean spec of 16 total pages, see pg. 4, lines 19-22) or any art recognized equivalent film or surface of said aforementioned materials.

The wide guide portion invokes the provisions of 35 U.S.C. 112(f) and this guide portion (511a) has been interpreted to be a film or plate or surface that does not absorb electrode active material similar to the guide portion (510) in accordance with the disclosure (see clean spec of 16 total pages, see pg. 12, lines 10-15) or any art recognized equivalent film or plate or surface of said aforementioned materials.

The cleaning unit invokes the provisions of 35 U.S.C. 112(f) and this cleaning unit (600) has been interpreted to be spray[er] of a cleaning solution or pressurized air in accordance with the disclosure (see clean spec of 16 total pages, see pg. 13, lines 9-10) or any art recognized equivalent cleaning structure.

	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                        Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al (JP11-126602; [see English translation]) in view of Yamuni et al (US 2003/0035886).
Nishi provides a coating device comprising a transfer unit which may include at least one guide roll and backing roll (i.e., 10, 13; see Figs. 6 and 11) to transfer or transport a substrate in a desired travel direction, a coating die (49; [0044-0046]) to eject a desired coating including electrode slurry [0003] as a coating portion on the substrate; and a guide unit or rotary screen/stencil (21) including a guide portion or smooth non-screened surface (see Fig. 5; smooth area between ends of screening 22) that rotates along the travel direction when between the coating die and substrate. Nishi is silent concerning the guide unit or rotary screen/stencil (21) guide portion or surface NOT absorbing electrode active material wherein the guide portion or surface would be made of at least one of polyimide, polypropylene, polysulfone, polyethylene, a copper, or aluminum.  However, Yamuni recognizes in the coating/screen printing art in the deposition of conductive paste or slurry on an electronic product, use of a screen/stencil (25) being made of suitable material (i.e., proper thermal expansion coefficient) including at least one of metal (i.e., aluminum) or polymer (i.e., polyimide) in accordance with the electronic product being made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the Nishi screen/stencil including guide portion of suitable material (i.e., proper thermal expansion coefficient) including at least one of metal (i.e., aluminum) or polymer (i.e., polyimide) in accordance with the electronic product being made.
Regarding claims 4 and 5, the coating device as defined by the combination above would provide for a rotary screen/stencil guide portion or surface NOT absorbing electrode active material wherein the guide portion or surface would be made of at least one of polyimide, polypropylene, polysulfone, polyethylene, a copper, or aluminum.
 Regarding claim 6, the process of the guide portion repeatedly moving between the coating die and substrate has been given no patentable weight.  Further, one of ordinary skill in the art would readily appreciate repeated application of coating material or slurry on the substrate to provide for discrete deposits of coating material or slurry on the substrate.
Regarding claim 9, the coating device as defined by the combination above would provide for a rotary screen/stencil including guide portion or surface of suitable thickness being less than a gap or distance between the die and substrate in order to prevent the traveling substrate from being ruptured or broken. 

Claims 2, 3, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al (JP11-126602; [see English translation]) in view of Yamuni et al (US 2003/0035886) as applied to claim 1 above and further in view of Hargreaves et al (US 2011/0283903).
The teachings of Nishi and Yamuni have been mentioned above yet Nishi and Yamuni are silent concerning the rotary screen/stencil including plural guide portions which define non-printing regions, the guide portions including a first guide portion and second guide portion wherein the first guide portion registers in movement to a start of applied coating or the coated portion and the second guide portion registers in movement to an end of said applied coating or coated portion.  However, Hargreaves provides in coating/screen printing art configuring a printing screen (S) to have at least one or more printing zones and at least one or more non-printing zones (which would correlate to a guide portion or smooth/non-screened portion of the cylindrical screen (S)) [0058].  Hargreaves further provides use of a registration system used in conjunction with the screen (S) to provide a desired print registration on the substrate effecting a design of a series of spaced patterns/images on the substrate as evidenced by [0105].  In light of the teachings of Hargreaves, one of ordinary skill in the art before the effective filing date of the invention would recognize the rotary screen/stencil of the coating device as defined by the combination above to have at least one or more printing zones and at least one or more non-printing zones (which would correlate to a guide portion or smooth/non-screened portion of the cylindrical screen) along with use of a registration system to effect a design of a series of spaced patterns/images on the substrate.  Use of a rotary screen/stencil including plural guide portions which define non-printing regions, the guide portions including a first guide portion and second guide portion wherein the first guide portion registers in movement to a start of applied coating or the coated portion and the second guide portion registers in movement to an end of said applied coating or coated portion would be within the purview of one skilled in the art when used in conjunction with the registration system.
Regarding claim 3, Hargreaves illustrates for example in Figs. 23a or 23c, printed substrates wherein non-printing regions (400, 401) are provided thereon which would correlate with guide portions of the screen/stencil.  It appears from the substrate that non-printing region (400) is spaced wider from print regions (300 and 301) than the non-printing region (401) between print regions (301 and 302).  Thus, non-uniform guide portions with some guide portions being wider than other guide portions would appear to be within the purview of one skilled in the art in accordance with the substrate product being made.
Regarding claim 7, a screen/stencil having end bands or rings (i.e., first circular frame and second circular frame) is recognized by Hargreaves [0095-0096] to enable the screen/stencil to be driven or rotated.  The provision of end bands or rings (i.e., first circular frame and second circular frame) in the coating device as defined by the combination above in order to enable driving or rotation of the screen/stencil would be within the purview of one skilled in the art.
Regarding claim 8, the coating device as defined by the combination above would provide for plural guide portions or non-printing zones as Hargreaves provides in coating/screen printing art configuring a printing screen (S) to have at least one or more printing zones and at least one or more non-printing zones (which would correlate to a guide portion or smooth/non-screened portion of the cylindrical screen (S)) [0058].  The rotary screen/stencil of the coating device as defined by the combination above to have at least one or more printing zones and at least one or more non-printing zones (which would correlate to a guide portion or smooth/non-screened portion of the cylindrical screen) along with use of a registration system to effect a design of a series of spaced patterns/images on the substrate would be within the purview of one skilled in the art.  The rotary screen/stencil coating device as defined by the combination above having a circular or round configuration would effect screen/stencil guide portions having curvature.
Regarding claim 10, the coating device as defined by the combination above is silent concerning a cleaning unit to clean the guide portion after the guide portion passes between the coating die and substrate.  However, Hargreaves provides for a cleaning unit (i.e., lip) disposed adjacent the screen/stencil to remove excess coating material and/or debris to improve printing quality on the substrate as evidenced by [0104].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a cleaning unit as taught by Hargreaves in the coating device as defined by the combination above in order to clean the guide portion after the guide portion passes between the coating die and substrate thereby removing excess slurry and/or debris and improving the coating of the substrate.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al (JP11-126602; [see English translation]) in view of Yamuni et al (US 2003/0035886) as applied to claim 1 above and further in view of Zimmer (US 3,986,450).
The teachings of Nishi and Yamuni have been mentioned above yet Nishi and Yamuni are silent concerning a cleaning unit to clean the guide portion after the guide portion passes between the coating die and substrate.  However, Zimmer provides for a cleaning unit (i.e., 125,  vacuum) disposed adjacent the screen/stencil to remove excess coating material to improve printing quality on the substrate as evidenced by col. 4, lines 38-50 (see Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a cleaning unit as taught by Zimmer in the coating device as defined by the combination above in order to clean the guide portion after the guide portion passes between the coating die and substrate thereby removing excess slurry and improving the coating of the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
6/14/2022